
	
		II
		111th CONGRESS
		1st Session
		S. 1617
		IN THE SENATE OF THE UNITED STATES
		
			August 6, 2009
			Mr. Brown (for himself,
			 Ms. Stabenow, Mr. Bayh, Mrs.
			 Gillibrand, and Mr. Merkley)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To require the Secretary of Commerce to establish a
		  program for the award of grants to States to establish revolving loan funds for
		  small and medium-sized manufacturers to improve energy efficiency and produce
		  clean energy technology, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Investments for Manufacturing
			 Progress and Clean Technology Act of 2009 or the
			 IMPACT Act of
			 2009.
		2.Clean energy
			 manufacturing revolving loan fund program
			(a)In
			 generalTitle I of the
			 Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5201 et seq.) is
			 amended by adding at the end the following:
				
					137.Clean energy
				manufacturing revolving loan fund program
						(a)PurposesThe
				purposes of this section are as follows:
							(1)To develop the
				long-term manufacturing capacity of the United States.
							(2)To create jobs
				through the retooling and expansion of manufacturing facilities to produce
				clean energy technology products and energy efficient products.
							(3)To improve the
				long-term competitiveness of domestic manufacturing by increasing the energy
				efficiency of manufacturing facilities.
							(4)To assist small
				and medium-sized manufacturers diversify operations to respond to emerging
				clean energy technology product markets.
							(b)DefinitionsIn
				this section:
							(1)Clean energy
				technology productThe term clean energy technology
				product means technology products relating to the following:
								(A)Wind
				turbines.
								(B)Solar
				energy.
								(C)Fuel
				cells.
								(D)Advanced
				batteries, battery systems, or storage devices.
								(E)Biomass
				equipment.
								(F)Geothermal
				equipment.
								(G)Advanced
				biofuels.
								(H)Ocean energy
				equipment.
								(I)Carbon capture
				and storage.
								(J)Such other
				products as the Secretary determines—
									(i)relate to the
				production, use, transmission, storage, control, or conservation of
				energy;
									(ii)reduce
				greenhouse gas concentrations;
									(iii)achieve the
				earliest and maximum emission reductions within a reasonable period per dollar
				invested;
									(iv)result in the
				fewest non-greenhouse gas environmental impacts; and
									(v)either—
										(I)reduce the need
				for additional energy supplies by—
											(aa)using existing
				energy supplies with greater efficiency; or
											(bb)by
				transmitting, distributing, or transporting energy with greater effectiveness
				through the infrastructure of the United States; or
											(II)diversify the
				sources of energy supply of the United States—
											(aa)to
				strengthen energy security; and
											(bb)to
				increase supplies with a favorable balance of environmental effects if the
				entire technology system is considered.
											(2)Energy
				efficient productThe term energy efficient product
				means a product that, as determined by the Secretary in consultation with the
				Secretary of Energy—
								(A)consumes
				significantly less energy than the average amount that all similar products
				consumed on the day before the date of the enactment of this Act; or
								(B)is a component,
				system, or group of subsystems that is designed, developed, and validated to
				optimize the energy efficiency of a product.
								(3)Hollings
				Manufacturing Extension CenterThe term Hollings
				Manufacturing Extension Center means a center established under section
				25 of the National Institute of Standards and Technology Act (15 U.S.C.
				278k).
							(4)Hollings
				Manufacturing Partnership ProgramThe term Hollings
				Manufacturing Partnership Program means the program established under
				sections 25 and 26 of such Act (15 U.S.C. 278k and 278l).
							(5)ProgramThe
				term Program means the grant program established pursuant to
				 subsection
				(c)(1).
							(6)Revolving loan
				fundThe term revolving loan fund means a revolving
				loan fund described in subsection (d).
							(7)SecretaryExcept
				as otherwise provided, the term Secretary means the Secretary of
				Commerce.
							(8)Small or
				medium-sized manufacturerThe term small or medium-sized
				manufacturer means a manufacturer that employs fewer than 500 full-time
				equivalent employees at a manufacturing facility that is not owned or
				controlled by an automobile manufacturer.
							(c)Grant
				program
							(1)EstablishmentNot
				later than 120 days after the date of the enactment of this section, the
				Secretary shall establish a program under which the Secretary shall award
				grants to States to establish revolving loan funds to provide loans to small
				and medium-sized manufacturers to finance the cost of—
								(A)reequipping,
				expanding, or establishing (including applicable engineering costs) a
				manufacturing facility in the United States to produce—
									(i)clean energy
				technology products;
									(ii)energy efficient
				products; or
									(iii)integral
				component parts of clean energy technology products or energy efficient
				products; or
									(B)reducing the
				energy intensity or greenhouse gas production of a manufacturing facility in
				the United States, including using energy intensive feedstocks.
								(2)Maximum
				amountThe Secretary may not award a grant under the Program in
				an amount that exceeds $500,000,000 in any fiscal year.
							(d)Criteria for
				awarding grants
							(1)Matching
				fundsThe Secretary may make a grant to a State under the Program
				only if the State agrees to ensure that for each loan provided by the State
				under the Program, not less than 20 percent of the amount of each loan will
				come from a non-Federal source.
							(2)Administrative
				costsA State receiving a grant under the Program may only use
				such amount of the grant for the costs of administering the revolving loan fund
				as the Secretary shall provide in regulations.
							(3)ApplicationEach
				State seeking a grant under the Program shall submit to the Secretary an
				application therefor in such form and in such manner as the Secretary considers
				appropriate.
							(4)EvaluationThe
				Secretary shall evaluate and prioritize an application submitted by a State for
				a grant under the Program on the basis of—
								(A)the description
				of the revolving loan fund to be established with the grant and how such
				revolving loan fund will achieve the purposes described in
				 subsection
				(a);
								(B)whether the State
				will be able to provide loans from the revolving loan fund to small or
				medium-sized manufacturers before the date that is 120 days after the date on
				which the State receives the grant;
								(C)a description of
				how the State will administer the revolving loan fund in coordination with
				other State and Federal programs, including programs administered by the
				Assistant Secretary for Economic Development;
								(D)a description of
				the actual or potential clean energy manufacturing supply chains, including
				significant component parts, in the region served by the revolving loan
				fund;
								(E)how the State
				will target the provision of loans under the Program to manufacturers located
				in regions characterized by high unemployment and sudden and severe economic
				dislocation, in particular where mass layoffs have resulted in a precipitous
				increase in unemployment;
								(F)the availability
				of a skilled manufacturing workforce in the region served by the revolving loan
				fund and the capacity of the region’s workforce and education systems to
				provide pathways for unemployed or low-income workers into skilled
				manufacturing employment;
								(G)a description of
				how the State will target loans to small or medium-sized manufacturers who
				are—
									(i)manufacturers of
				automobile components; and
									(ii)either—
										(I)increasing the
				energy efficiency of their manufacturing facilities; or
										(II)retooling to
				manufacture clean energy products or energy efficient products, including
				manufacturing components to improve the compliance of an automobile with fuel
				economy standards prescribed under section 32902 of title 49, United States
				Code;
										(H)a description of
				how the State will use the loan fund to achieve the earliest and maximum
				greenhouse gas emission reductions within a reasonable period of time per
				dollar invested and with the fewest non-greenhouse gas environmental impacts;
				and
								(I)such other
				factors as the Secretary considers appropriate to ensure that grants awarded
				under the Program effectively and efficiently achieve the purposes described in
				 subsection
				(a).
								(e)Revolving loan
				funds
							(1)In
				generalA State receiving a grant under the Program shall
				establish, maintain, and administer a revolving loan fund in accordance with
				this subsection.
							(2)DepositsA
				revolving loan fund shall consist of the following:
								(A)Amounts from
				grants awarded under this section.
								(B)All amounts held
				or received by the State incident to the provision of loans described in
				 subsection
				(f), including all collections of principal and
				interest.
								(3)ExpendituresAmounts
				in the revolving loan fund shall be available for the provision and
				administration of loans in accordance with
				 subsection
				(f).
							(f)Loans
							(1)In
				generalA State receiving a grant under this section shall use
				the amount in the revolving loan fund to provide loans to small and
				medium-sized manufacturers as described in subsection (c)(1).
							(2)Loan terms and
				conditionsThe following shall apply with respect to loans
				provided under paragraph (1):
								(A)TermsLoans
				shall have a term determined by the State receiving the grant as
				follows:
									(i)For fixed assets,
				the term of the loan shall not exceed the useful life of the asset and shall be
				less than 15 years.
									(ii)For working
				capital, the term of the loan shall not exceed 36 months.
									(B)Interest
				ratesLoans shall bear an interest rate determined by the State
				receiving the grant as follows:
									(i)The interest rate
				shall enable the loan recipient to accomplish the activities described in
				subparagraphs (A) and (B) of subsection (c)(1).
									(ii)The interest
				rate may be set below-market interest rates.
									(iii)The interest
				rate may not be less than zero percent.
									(iv)The interest
				rate may not exceed the current prime rate plus 500 basis points.
									(C)Description and
				budget for use of loan fundsEach recipient of a loan from a
				State under the Program shall develop and submit to the State and the Secretary
				a description and budget for the use of loan amounts, including a description
				of the following:
									(i)Any new business
				expected to be developed with the loan.
									(ii)Any improvements
				to manufacturing operations to be developed with the loan.
									(iii)Any technology
				expected to be commercialized with the loan.
									(D)Priority in
				review and preference in selection for certain loan applicants
									(i)ReviewIn
				reviewing applications submitted by small or medium-sized manufacturers for a
				loan, a recipient of a grant under the Program shall give priority to small or
				medium-sized manufacturers described in clause (iii).
									(ii)SelectionIn
				selecting small or medium-sized manufacturers to receive a loan, a recipient of
				a grant under the Program shall give preference to small or medium-sized
				manufacturers described in clause (iii).
									(iii)Priority and
				preferred small or medium-sized manufacturersA small or
				medium-sized manufacturer described in this clause is a manufacturer
				that—
										(I)is certified by a
				Hollings Manufacturing Extension Center or a manufacturing-related local
				intermediary designated by the Secretary for purposes of providing such
				certification; or
										(II)provides
				individuals employed at the manufacturing facilities of the
				manufacturer—
											(aa)pay in amounts
				that are, on average, equal to or more than the average wage of an individual
				working in a manufacturing facility in the State; and
											(bb)health
				benefits.
											(iv)Certification
				by Hollings Manufacturing Extension CenterA Hollings
				Manufacturing Extension Center or other entity designated by the Secretary for
				purposes of providing certification under clause (iii)(I) shall only certify
				applications for a loan after carrying out a qualitative and quantitative
				review of the applicant's business strategy, manufacturing operations, and
				technological ability to contribute to the purposes described in subsection
				(a).
									(E)Repayment upon
				relocation outside United States
									(i)In
				generalIf a person receives a loan under paragraph (1) to
				finance the cost of reequipping, expanding, or establishing a manufacturing
				facility as described in subsection (c)(1)(A) or to reduce the energy intensity
				of a manufacturing facility and such person relocates the production activities
				of such manufacturing facility outside the United States during the term of the
				loan, the recipient shall repay such loan in full with interest as described in
				clause (ii) and for a duration described in clause (iii).
									(ii)Payment of
				interestAny amount owed by the recipient of a loan under
				paragraph (1) who is required to repay the loan under clause (i) shall bear
				interest at a penalty rate determined by the Secretary to deter recipients of
				loans under paragraph (1) from relocating production activities as described in
				clause (i).
									(iii)Period of
				repaymentRepayment of a loan under clause (i) shall be for a
				duration determined by the Secretary.
									(F)Compliance with
				wage rate requirementsEach recipient of a loan shall undertake
				and agree to incorporate or cause to be incorporated into all contracts for
				construction, alteration or repair, which are paid for in whole or in part with
				funds obtained pursuant to such loan, a requirement that all laborers and
				mechanics employed by contractors and subcontractors performing construction,
				alteration or repair shall be paid wages at rates not less than those
				determined by the Secretary of Labor, in accordance with subchapter IV of
				chapter 31 of title 40, United States Code (known as the Davis-Bacon
				Act), to be prevailing for the corresponding classes of laborers and
				mechanics employed on projects of a character similar to the contract work in
				the same locality in which the work is to be performed. The Secretary of Labor
				shall have, with respect to the labor standards specified in this subparagraph,
				the authority and functions set forth in Reorganization Plan Numbered 14 of
				1950 (15 F.R. 3176; 64 Stat. 1267) and section 3145 of title 40, United States
				Code.
								(G)Annual reports
				by loan recipientsEach recipient of a loan issued by a State
				under paragraph (1) shall, not less frequently than once each year during the
				term of the loan, submit to such State a report containing such information as
				the Secretary may specify for purposes of the Program, including information
				that the Secretary can use to determine whether a recipient of a loan is
				required to repay the loan under subparagraph (E).
								(3)Annual reports
				by grant recipientsEach recipient of a grant under the Program
				shall, not less frequently than once each year, submit to the Secretary a
				report on the impact of each loan issued by the State under the Program and the
				aggregate impact of all loans so issued, including the following:
								(A)The sales
				increased or retained.
								(B)Cost savings or
				costs avoided.
								(C)Additional
				investment encouraged.
								(D)Jobs created or
				retained.
								(g)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section $15,000,000,000 for each of fiscal years 2010 and
				2011.
						.
			(b)Clerical
			 amendmentThe table of contents in section 1(b) of such Act
			 (Public Law 110–343; 122 Stat. 3765) is amended by inserting after the item
			 relating to section 136 the following:
				
					
						Sec. 137. Clean energy
				manufacturing revolving loan fund
				program.
					
					.
			3.Clean energy and
			 efficiency manufacturing partnerships
			(a)Hollings
			 Manufacturing Partnership ProgramSection 25(b) of the National
			 Institute of Standards and Technology Act (15 U.S.C. 278k(b)) is
			 amended—
				(1)in paragraph (2),
			 by striking and at the end;
				(2)in paragraph (3),
			 by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(4)the establishment
				of a clean energy manufacturing supply chain initiative—
							(A)to support
				manufacturers in their identification of and diversification to new markets,
				including support for manufacturers transitioning to the use of clean energy
				supply chains;
							(B)to assist
				manufacturers improve their competitiveness by reducing energy intensity and
				greenhouse gas production, including the use of energy intensive
				feedstocks;
							(C)to increase
				adoption and implementation of innovative manufacturing technologies;
							(D)to coordinate and
				leverage the expertise of the National Laboratories and Technology Centers and
				the Industrial Assessment Centers of the Department of Energy to meet the needs
				of manufacturers; and
							(E)to identify,
				assist, and certify manufacturers seeking loans under section 137(e)(1) of the
				Emergency Economic Stabilization Act of
				2008.
							.
				(b)Reduction in
			 cost share requirementsSection 25(c) of such Act (15 U.S.C.
			 278k(c)) is amended—
				(1)in paragraph (1),
			 by inserting or as provided in paragraph (5) after not to
			 exceed six years;
				(2)in paragraph
			 (3)(B), by striking not less than 50 percent of the costs incurred for
			 the first 3 years and an increasing share for each of the last 3 years
			 and inserting 50 percent of the costs incurred or such lesser percentage
			 of the costs incurred as determined appropriate by the Secretary by
			 rule; and
				(3)in paragraph
			 (5)—
					(A)by striking
			 at declining levels;
					(B)by striking
			 one third and inserting 50 percent; and
					(C)by inserting
			 , or such lesser percentage as determined appropriate by the Secretary
			 by rule, after maintenance costs.
					(c)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Secretary of Commerce for the Hollings Manufacturing Partnership Program
			 authorized under sections 25 of the National Institute of Standards and
			 Technology Act (15 U.S.C. 278k) and for the provision of assistance under
			 section 26 of such Act (15 U.S.C. 278l)—
				(1)$200,000,000 for
			 fiscal year 2010;
				(2)$250,000,000 for
			 fiscal year 2011;
				(3)$300,000,000 for
			 fiscal year 2012;
				(4)$350,000,000 for
			 fiscal year 2013; and
				(5)$400,000,000 for
			 fiscal year 2014.
				4.Technical
			 amendments
			(a)Amendment to
			 National Institute of Standards and Technology ActSection
			 25 of the National Institute of Standards and Technology Act (15 U.S.C.
			 278k(b)) is amended—
				(1)in subsection (a), by striking
			 (hereafter in this Act referred to as the
			 Centers); and
				(2)by adding at the end the following:
					
						(g)Designation
							(1)Hollings
				Manufacturing Partnership ProgramThe program under this section
				shall be known as the Hollings Manufacturing Partnership
				Program.
							(2)Hollings
				Manufacturing Extension CentersThe Regional Centers for the Transfer of
				Manufacturing Technology created and supported under subsection (a) shall be
				known as the Hollings Manufacturing Extension Centers (in this Act
				referred to as the
				Centers).
							.
				(b)Amendment to
			 Consolidated Appropriations Act, 2005Division B of title II of
			 the Consolidated Appropriations Act, 2005 (Public Law 108–447; 118 Stat. 2879;
			 15 U.S.C. 278k note) is amended under the heading industrial technology services by
			 striking 2007: 
			 Provided further, That
			 and all that follows through Extension Centers. and inserting
			 2007..
			
